Repositioning PHI ANALYST CONFERENCE•WASHINGTON, D.C.•MAY 13, 2010 Some of the statements contained in today’s presentations are forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 and are subject to the safe harbor created by the Private Securities Litigation Reform Act of 1995. These statements include all financial projections and any declarations regarding management’s intents, beliefs or current expectations. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms or other comparable terminology. Any forward-looking statements are not guarantees of future performance, and actual results could differ materially from those indicated by the forward-looking statements. Forward-looking statements involve estimates, assumptions, known and unknown risks, uncertainties and other factors that may cause actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward- looking statements. Each forward-looking statement speaks only as of the date of the particular statement, and we undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. A number of factors could cause actual results or outcomes to differ materially from those indicated by the forward- looking statements contained in this presentation. These factors include, but are not limited to, prevailing governmental policies and regulatory actions affecting the energy industry, including with respect to allowed rates of return, industry and rate structure, acquisition and disposal of assets and facilities, operation and construction of plant facilities, recovery of purchased power expenses, and present or prospective wholesale and retail competition; changes in and compliance with environmental and safety laws and policies; weather conditions; population growth rates and demographic patterns; competition for retail and wholesale customers; general economic conditions, including potential negative impacts resulting from an economic downturn; growth in demand, sales and capacity to fulfill demand; changes in tax rates or policies or in rates of inflation; rules and changes in accounting standards or practices; changes in project costs; unanticipated changes in operating expenses and capital expenditures; the ability to obtain funding in the capital markets on favorable terms; restrictions imposed by Federal and/or state regulatory commissions, PJM and other regional transmission organizations (NY ISO, ISO New England), the North American Electric Reliability Council and other applicable electric reliability organizations; legal and administrative proceedings (whether civil or criminal) and settlements that affect our business and profitability; pace of entry into new markets; volatility in market demand and prices for energy, capacity and fuel; interest rate fluctuations and credit market concerns; and effects of geopolitical events, including the threat of domestic terrorism.Readers are referred to the most recent reports filed with the Securities and Exchange Commission. Safe Harbor Statement Today’s Agenda ØOpening RemarksTony Kamerick ØStrategic OverviewJoe Rigby ØConectiv Energy Sale OverviewTony Kamerick ØConectiv Energy- NextSteps Gary Morsches ØPower Delivery OverviewDave Velazquez ØRegulatory OverviewTony Kamerick ØPepco Energy Services OverviewJohn Huffman ØFinancial OverviewTony Kamerick ØClosing RemarksJoe Rigby Strategic Overview Joe Rigby Chairman, President and Chief Executive Officer Today’s Message - Repositioning PHI •The Conectiv Energy sale repositions PHI as fundamentally a regulated utility company and clarifies our value proposition •Our business plan will provide sustainable long-term earnings growth •We continue to demonstrate our ability to achieve constructive regulatory outcomes •We are creating the utility of the future by installing smart meters and associated infrastructure •We are positioned to strengthen our credit profile •We are committed to maintaining the current dividend •We can execute our plan without a need for equity until at least 2012 •We are confident in our strategic direction Note:See Safe Harbor Statement at the beginning of today’s presentations. 1 Our strategic repositioning places us on a clear path towards realizing our financial objectives Note:See Safe Harbor Statement at the beginning of today’s presentations. 2 PHI’s Financial Objectives •Improve the business risk profile •Reduce earnings volatility •Lower liquidity requirements •Reduce financing needs •Strengthen credit profile •Maintain the current dividend Forecast Business Mix Based on 2011-2014 Projected Operating Income 3 PHI’s Strategic Repositioning •We have been repositioning PHI over the last year –Wind-down of retail energy supply business at Pepco Energy Services –Announced sale of Conectiv Energy •PHI will become fundamentally a regulated T&D company with significantly reduced direct exposure to the energy commodity markets •Invest in T&D infrastructure •Implement Blueprint for the Future - AMI, energy efficiency, demand response, decoupling •Achieve constructive regulatory outcomes •Increase operational excellence Power Delivery •Build profitable market share in the energy performance contracting business focused on government customers •Increase earnings contribution from energy services Pepco Energy Services Note:See Safe Harbor Statement at the beginning of today’s presentations. 4 PHI’s Strategic Focus Customer •Changing Demand •Increased Expectations Technology •Smart Grid •Electric Vehicles Infrastructure •Need for Transmission Regulatory •Innovative Rate Structures Environment •Energy Efficiency •Renewable Energy Standards 5 Our Strategy Aligns with the Direction of the Industry Note:See Safe Harbor Statement at the beginning of today’s presentations. Five-year plan increases rate base by ~80% Plan focused on reliability and providing additional benefits to customers 6 Strong T&D Infrastructure
